                                                                         United States District Court
                                                                           Southern District of Texas

                                                                              ENTERED
                                                                            August 29, 2019
                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS                        David J. Bradley, Clerk

                       CORPUS CHRISTI DIVISION

JOSE FERNANDO CARDENAS-LIRA,              §
                                          §
        Plaintiff,                        §
VS.                                       §   CIVIL NO. 2:18-CV-184
                                          §
CLAY ODOM, et al,                         §
                                          §
        Defendants.                       §

                                      ORDER

      The Court is in receipt of Plaintiff Jose Fernando Cardenas-Lira’s
(“Cardenas-Lira”) application to proceed in forma pauperis on appeal, Dkt. No. 21;
the Magistrate Judge’s Memorandum and Recommendation (“M&R”), Dkt. No. 23;
and Plaintiff’s objections to the M&R, Dkt. No. 24.
      After independently reviewing the record and applicable law, the Court
ADOPTS the M&R, Dkt. No. 23.           Accordingly, the Court DENIES Plaintiff’s
motion to proceed in forma pauperis on appeal, Dkt. No. 21.              The Court
SANCTIONS Cardenas-Lira $250.00 because he continues to make frivolous filings
despite previous warnings. Officials in charge of the Inmate Trust Fund for Reeves
III Correctional Institution in Pecos, Texas shall deduct this amount from the trust
account belonging to Jose Fernando Cardenas-Lira (BOP # 82905-379) and forward
it to the Clerk of the Court when funds are available.
      The Clerk will provide a copy of this Order to (1) the plaintiff and (2) to the
Trust Fund Supervisor, Reeves III Correctional Institution, P.O. Box 2038, Pecos,
Texas 79772.
      SIGNED this 29th day of August 2019.


                                          ___________________________________
                                          Hilda Tagle
                                          Senior United States District Judge



1/1
